 B & W CONSTRUCTION COMPANYBabcock & Wilcox Company d/b/a B & W Con-struction Company and International Brother-hood of Operating Engineers, Local 400. Case27-CA-5973August 16, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn June 25, 1980, Administrative Law JudgeEarldean V. S. Robbins issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief,' and coun-sel for the General Counsel filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings," and conclusionssof the Administrative LawJudge and to adopt her recommended Order.4' Respondent's request for oral argument is hereby denied as therecord, the exceptions, and the briefs adequately present the issues andthe positions of the parties.s Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing her find-ings.In her Decision, the Administrative Law Judge inadvertently trans-poses Richard Metcalf's and Reuben Morgheim's names several times inher statement of facts, and states that the arbitrator found that Morgheimwas not discharged for just cause "within the meaning of the Act,"rather than within the meaning of the collective-bargaining agreement.We hereby note these errors, which have no effect on the result.s We agree with the Administrative Law Judge's finding that it wouldbe inappropriate to defer to the arbitrator's award herein. As the Admin-istrative Law Judge found, the arbitrator specifically disavowed anyintent to resolve the unfair labor practice issue, stating that "the very lastthing the Arbitrator would want to do is to usurp the function of theBoard." The arbitrator's subsequent offhand observation that he found noevidence of discharge, because of Morgheim's union activities-a findingwhich is contrary to the arbitrator's own statement of facts that therewas a direct causal connection between the discharge and Morgheim'sthreat to file charges against Foreman Metcalf-is insufficient to indicatethat the arbitrator was resolving the unfair labor practice issue, in theface of his plain statement that he had no intention of doing so.Our dissenting colleague suggests that we are being overly technical inour reading of the arbitrator's award. In fact, it is our dissenting col-league who is overly seizing upon casual "for what [they are]worth" remarks, in an attempt to justify deferring to an award whichclearly states on its face that it does not intend to resolve the unfair laborpractice issue. Thus, we adopt the Administrative Law Judge's findingthat deferral would be inappropriate in this case.4 We agree with the Administrative Law Judge that Industrial First1Ic., 197 NLRB 714 (1972), and Bovree and Crail Construction Company,224 NLRB 509 (1976), are distinguishable from this case. Both of thosecaes involved union officials who took part in unlawful intraunion ac-tions against supervisors. Here, Morgheim is not a union official, butrather an employee seeking to enforce his contractual rights under a col-263 NLRB No. 51ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Babcock &Wilcox Company d/b/a B & W ConstructionCompany, Lakewood, Colorado, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.CHAIRMAN VAN DE WATER, dissenting:The majority's decision not to defer to the arbi-tration award herein is contrary to the principles ofSpielberg Manufacturing Company, 112 NLRB 1080(1955), and, thus, contrary to sound deferral policy.See my dissent in Professional Porter & WindowCleaning Co., Division of Propoco, Inc., 263 NLRB136 (1982).Respondent discharged Reuben Morgheim, andhis grievance was taken to arbitration. In his awardthe arbitrator took note of the unfair labor practicecharge filed in this proceeding and found:The very last thing the Arbitrator would wantto do is to usurp the function of the Board.However, and for what it is worth, the Arbi-trator finds no evidence of discharge becauseof the Grievant's Union activities. Put in itslowest common denominator, this is just a casewhere an employee and a foreman both losttheir tempers and the foreman then acted pre-cipitously and no subsequent investigation wasever held by senior supervision. For these rea-sons only, the reinstatement of the Grievant isbeing ordered. His own conduct denies himthe right to back pay.The arbitrator concluded that Morgheim was notentitled to backpay because of his overall conduct,"including his 'blow-up' over a simple matter offueling his crane on a day when he was not atwork." Thus, the arbitrator denied backpay for apermissible reason, misconduct, and not because ofany protected activity.lective-bargaining agreement. The fact that Morgheim stated that hewould implement his contractual rights through an intraunion chargerather than through the contractual grievance procedure should notremove him from the Act's protection. Such a result would require anemployee to be able to determine-on the spot-the correct method touse in enforcing his contractual rights, with the penalty being possibledischarge if he fails. The Employer's interest in protecting its supervisor,Metcalf, was adequately protected by the Employer's filing of a chargeagainst the Union for unlawfully processing Morgheim's intraunioncharge, and by the Board's subsequent finding of an 8(bXIXB) violationby the Union.Member Fanning, who, for reasons set forth above, agrees that thiscase is distinguishable from Bovree and Crail supra, further notes that hedissented in Bovree and Crail and that in any event he would not followthat Decision.405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI would defer to this award because it is not in-consistent with the fundamental purposes or thespecific provisions of the Act and therefore is notclearly repugnant to the purposes and policies ofthe Act. The majority adopts the AdministrativeLaw Judge's Decision which declined to defer be-cause the arbitrator "never seriously consideredwhether Morgheim was discharged because he en-gaged in protected concerted activity or made anyattempt to apply Board doctrine to this issue." Thisreason for not deferring is clearly contrary toDouglas Aircraft Company v. N.L.R.B., 609 F.2d352, 355 (9th Cir. 1979), denying enforcement ofthe Board's decision not to defer, 234 NLRB 578(1978), wherein the court stated, "Overzealous dis-section of [arbitration] opinions by the NLRB, aswell as by the courts, can defer the writing of fullopinions, and it should not be assumed that an arbi-trator has snubbed the Act any more than that hehas exceeded his authority."For the foregoing reasons, I would defer to thearbitration award and dismiss the complaint in itsentirety.DECISIONSTATEMENI OF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge:This case was heard before me in Denver, Colorado, onMay 1, 1980. The charge was filed by InternationalBrotherhood of Operating Engineers, Local 400, hereincalled the Union, and served on Babcock & WilcoxCompany d/b/a B & W Construction Company, hereincalled Respondent, on September 27, 1978. The com-plaint, which issued on December 20, 1979, alleges thatRespondent violated Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, as amended, herein calledthe Act. The principal issue herein is whether Respond-ent discharged employee Reuben Morgheim for unionactivity protected under the Act.Upon the entire record, including my observation ofthe demeanor of the witnesses, and upon a considerationof the post-hearing brief filed by the General Counsel, Ihereby make the following:FINDINGS OF FACTi. JURISDICTIONRespondent is, and at all times material herein hasbeen, a Delaware corporation which maintains an officeand place of business in Lakewood, Colorado, and whichis engaged at its Laramie River Power Station nearWheatland, Wyoming, herein called the project, in theconstruction of a power generating plant. Respondent, inthe course and conduct of its business operations, annual-ly purchases and receives goods and materials valued inexcess of $50,000 directly from points and places outsidethe State of Wyoming.The complaint alleges, Respondent admits, and I findthat Respondent is, and at all times material herein hasbeen, an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is, and at all times material herein hasbeen, a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent has in excess of 5,000 construction em-ployees nationwide, all of whom are covered by collec-tive-bargaining agreements between Respondent and var-ious unions. There are about 350 employees at theproject. The International Brotherhood of Operating En-gineers and Respondent are parties to a national collec-tive-bargaining agreement which provides that work per-formed by Respondent in a particular geographical loca-tion will be covered by the local agreement in thatlocale. There are approximately 20 employees at theproject who are covered by the Operating Engineerscontract which contains an exclusive hiring provision.However, Wyoming is a right-to-work State and unionmembership is not required by the contract. Foremen areobtained through the union hiring hall and are usuallyunion members. The contract also provides that a fore-man shall confine himself to supervision except in emer-gencies and that a foreman shall not operate or repairany mechanical equipment on the construction project.Reuben Morgheim was employed by Respondent asassistant oiler for a 165-ton crane from February 1977 toMay 18, 1978. His duties included fueling and otherwiseservicing this crane. On May 18, when Morgheim report-ed to work, the crane had been fueled in his absence.When he inquired, some fellow employees informed himthat the crane had been fueled by Foreman Richard Met-calf. Morgheim then went to the mechanic shack to in-quire further as to who had fueled his rig. Metcalf andtwo unit employees, mechanic Garland Moore and utilityoiler Dan Makufke, were in the mechanics' shack.According to Morgheim, he asked Metcalf who fueledhis rig and Metcalf said he did. Then Metcalf hesitatedfor a few minutes and said the gas man fueled the rig.Morgheim told Metcalf he had no business on the rig.Metcalf said, "What are you going to do about it?"Morgheim said he would file charges against Metcalf.'Metcalf said, "Go ahead, don't get smart with me, I'llfire you." Morgheim said, "Go ahead." Metcalf said,"Let's go to the office and get your check. You arefired." Morgheim said, "No Buck, you go get it."2Met-calf left and after about 5 minutes returned with Morg-heim's final paycheck.Metcalf testified that a number of employees were notat the site the previous day due to rain. Fuel was deliv-It is undisputed that Morgheim was referring to intraunion chargesaand that Metcalf so understood.2 "Buck" is Metcalfs nickname.406 B & W CONSTRUCTION COMPANYered as the shift was about to end. Morgheim was notthere, so he unlocked and fueled the rig. The next morn-ing, according to Metcalf, he was standing in the door ofthe mechanics' shack when Morgheim approached and,from about 40 feet away, shouted an inquiry as to whofilled his rig. Metcalf replied that he unlocked and fueledthe rig. Morgheim said, "You know god darn well betterthan that. That's my job. I'm going to prefer chargesagainst you." Metcalf said, "Reuben, you're fired." Oncross-examination however, Metcalf denied that he toldMorgheim he had fueled the rig. According to Metcalfhe unlocked the rig but the gas deliveryman actuallyfueled the rig.Morgheim immediately went to the office, relatedwhat had occurred to Jerry Dean, assistance projectmanager, and recommended that Morgheim be dis-charged, stating that his effectiveness as a foremanwould be impaired if employees could threaten "toprefer charges against [him] and stuff like that and har-assing [him] and abusing [him] and some of [their] mem-bers.3However, when specifically asked if he told Deanthat Morgheim had been abusing and harassing him,Metcalf testified, "I told him what happened that day."Metcalf further testified that Metcalf started swinging hisfists and actually struck him on the shoulder before an-other employee stepped between them.4However, Met-calf admits that this occurred after he returned to themechanic's shack with Morgheim's check.Morgheim testified that his inquiry as to who fueledhis rig was made in a normal tone of voice. He admits,however, that when Metcalf returned with his checkthey had a "face-to-face" shouting match, and that hetold Metcalf he was "a no good SOB." He denies that hehit Metcalf or that he attempted to do so. According tohim he was gesturing with his hands, something he fre-quently does when excited. Makufke corroborated this.He also testified that such shouting matches are commonin the construction industry.Makufke corroborates Morgheim that his initial in-quiry was made in a normal tone of voice. He furthertestified that Metcalf is quick-tempered and that his re-sponse was made in a loud, agitated manner, which isnot unusual for Metcalf. Makufke agrees that the laterconversation was heated and that both Morgheim andMetcalf were yelling. Dean testified that Metcalf toldhim that Morgheim yelled, "Who filled his crane." WhenMetcalf explained what happened, Morgheitn said,"Buck, you know you can't do that. I'm going to filecharges against you." Metcalf told Dean that he andMorgheim were yelling "nose-to-nose." I credit Morg-heim's and Makufke's account of what occurred. Theyimpressed me as honest, reliable witnesses. On the otherhand, I found Metcalfs testimony somewhat inconsistentand he impressed me as tending toward overstatements.Accordingly, I discredit Metcalf to the extent his testi-mony is inconsistent with that of Morgheim and Ma-kufke.3 Metcalf had no authority to hire and fire. He is admitted to be a su-pervisor.4 Although Metcalf testified that Morgheim used his fist, the gestureshe made in description of what happened were openhanded.Metcalf testified that he recommended Morgheim'sdischarge because Morgheim threatened to file intraun-ion charges against him and for harassing, undercutting,and threatening him in the presence of other employees.Dean admits that the principal reason for his decision todischarge Morgheim was Morgheim's threat to file in-traunion charges against Metcalf, that Metcalf would beineffective as foreman if he could be threatened with in-traunion charges.Several days later, Morgheim did file intraunioncharges against Metcalf for discharging him because hequestioned Metcalf servicing the crane rather than as-signing the job to an oiler who was present at the time.The Union later processed the charges resulting in Met-calf's being fined S300. The Union's conduct was foundviolative of Section 8(b)(1)(B).5On the same day,Morgheim filed a grievance concerning his dischargewhich subsequently was submitted to arbitration beforean impartial arbitrator. Both the Union and Respondentwere represented by counsel, presented witnesses, andfiled post-hearing briefs.B. The Motion To Defer to ArbitrationIt has long been Board policy to defer to arbitrationawards as dispositive of an unfair labor practice allega-tion where the arbitration proceedings appear to havebeen fair and regular, all parties had agreed to be bound,and the decision of the arbitrator is not "clearly repug-nant to the purposes and policies of the Act." SpielbergManufacturing Company, 112 NLRB 1080 (1955). How-ever, the Board will not honor an arbitration awardunder Spielberg unless the unfair labor practice issuebefore the Board was both presented to and consideredby the arbitrator. Further, the Board will not defer to anarbitration award which bears no indication that the arbi-trator ruled on the statutory issue of discrimination in de-termining the propriety of an employer's disciplinary ac-tions. Suburban Motor Freight, Inc., 247 NLRB 146(1980); Yourga Trucking, Inc., 197 NLRB 928 (1972);Airco Industrial Gases-Pacific, a Division of Air Reduc-tion Company, Incorporated, 195 NLRB 676 (1972). Seealso Clara Barton Terrace Convalescent Center, a Divisionof National Health Enterprises-Delfern. Inc., 225 NLRB1028 (1976).Respondent argues that Spielberg requires that theBoard defer to the arbitrator's finding that no unfairlabor practice has been committed. However, the recorddoes not support this argument. Thus, the only discus-sion in the arbitrator's award as to an unfair labor prac-tice reads:Finally, the Arbitrator notes that Section 8(a)(3)unfair labor practice charge has been filed withRegion 27 of the National Labor Relations Board,growing out of the facts of this case and that itsconsideration has been deferred based upon DuboManufacturing Corp., 142 NLRB 431. The very lastthing the Abritrator would want to do is to usurpthe function of the Board. However, and for what its International Union of Operating Engineers Local No. 400 (Babcock dWilcox, d/b/a B & W Construction Company, JD-(SF)-83-79407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis worth, the Arbitrator finds no evidence of dis-charge because of the Grievant's Union activities.Put in its lowest common denominator, this is just acase where an employee and a foreman both losttheir tempers and the foreman then acted precipi-tously and no subsequent investigation was everheld by senior supervision. For those reasons only,the reinstatement of the Grievant is being ordered.His own conduct denies him the right to back pay.The arbitrator then concluded that the grievant wasnot discharged for just cause within the meaning of theAct and ordered him reinstated but denied him backpaybecause of his "over-all conduct in this case, includinghis 'blow-up' over a simple matter of fueling his crane ona day when he was not at work, and 'his post-dischargeconduct."'6The arbitrator's disavowal of any intent to usurp thefunction of the Board and his offhand conclusions, con-trary to his statement of facts, that he finds no evidenceof discharge because of the grievant's union activitiesshow that he never seriously considered whether Morgh-eim was discharged because he engaged in protectedconcerted activities or made any attempt to apply Boarddoctrine to this issue. Accordingly, I find that it wouldbe inappropriate to defer to the arbitrator's award hereinand Respondent's motion to defer to the arbitrator'saward and dismiss the complaint under the Board's Spiel-berg doctrine is denied. Cf. Atlantic Steel Company, 245NLRB 814 (1979).C. ConclusionsIt is well settled that an employee's efforts to imple-ment the collective-bargaining agreement applicable tohim and fellow employees is an extension of the concert-ed activity giving rise to that agreement and, as such, isconcerted activity protected by the Act. Merlyn Bunneyand Clarence Bunney, partners, d/b/a Bunney Bros. Con-struction Company, 139 NLRB 1516 (1962). It is also wellestablished that the Act protects the right of employeesto engage in intraunion activities.Respondent argued during the course of the hearingherein that, in view of the 8(b)(1)(B) violation which re-sulted from the Union's pursuit of Morgheim's intraunioncharge, Morgheim's threat to file intraunion chargesagainst Metcalf was not protected activity. The Boardhas addressed this question in Industrial First, Inc., 197NLRB 714 (1972), and in Bovee and Crail ConstructionCompany, 224 NLRB 509 (1976). In Industrial First, theBoard, without explication, adopted the Trial Examiner'sconclusion that the discharge of a union president andacting business agent whose threat to file intraunioncharges against a foreman provoked the foreman's volun-tary resignation as foreman was not violative of the Act.In Bovee and Crail, the Board also found unprotectedthe conduct of union executive board members in send-ing a foreman a letter summoning him to a meeting todiscuss ways and means of having a more harmoniousjob for the mutual benefit of union members and the em-ployer's job; and threatening him with discipline for fail-e The second conversation between Morgheim and Metcalf.ure to appear. The Board found that the foreman wasthreatened with discipline and summoned to the meetingbecause of the underlying differences between the unionand the employer; that the foreman was believed to behigh enough in management to change the employer'sposition with respect to a number of grievances regard-ing the distribution of overtime, and that the action ofthe union's executive board was designed to coerce theforeman into representing the union's viewpoint with re-spect to bargainable subjects. Thus, the threat of disci-pline was clearly calculated to interfere with the Em-ployer's control over its own representatives.In explication of its conclusions, the Board stated at509 and 511:It is well settled that employees who engage inintraunion activity are protected from reprisal ordiscrimination by their employer. However, wheresuch activity transcends purely internal union affairsand interferes with a supervisor-member's conductin the course of representing the interests of his em-ployer, the activity may be violative of Section8(b)(1)(B) of the Act and therefore lose its protec-tion.The thrust of our dissenting colleague's analysisappears to be that the Union must be consideredonly as an entity, and that its agents are not individ-ually culpable as employees so long as they are as-sisting the Union. That is simply not the law. Em-ployees, acting on behalf of the Union, may undercertain circumstances lose the protection of the Actwhen they engage in slowdown activities, disparagetheir employer's product, or participate in a strikeor in picketing in violation of a no-strike clause.Our dissenting colleague would, without legal justi-fication, insulate the perpetrators of the unlawfulact from the act itself. We cannot accept that rea-soning. As the poet has said, "How can we knowthe dancer from the dance?"I find the circumstances in those cases distinguishablefrom those herein. There the employees were dischargedfor engaging in conduct violative of the Act. As agentsof the union they were the perpetrators of the union'sunlawful conduct. Here Morgheim is merely a unionmember. His threat was not unlawful. The violation ofSection 8(b)(1)(B) occurred only when the Union actedin response to his charge. Morgheim's concern was theimplementation of the collective-bargaining agreement.That he sought to do so though intraunion proceduresrather than through the contractual grievance procedureshould not remove him from the protection of the Act.Attempts to implement the collective-bargaining agree-ment are protected regardless of the merits of the em-ployees' claims and regardless of any failure to refer to,or comply with, formal contractually specified grievanceprocedures. Adams Delivery Service, Inc., 237 NLRB 1411(1978). Accordingly, I find that Morgheim's conduct wasprotected concerted activity.408 B & W CONSTRUCTION COMPANYRespondent further argues that the complaint shouldbe dismissed because "the record does not reflect onescintilla of antiunion animus." I do not agree. Eventhough there is no evidence of hostility toward union ac-tivity in general, admittedly the main reason Morgheimwas discharged was because he threatened to file intra-union charges against Metcalf in the course of his at-tempts to implement the collective-bargaining agreement,both of which are protected activities. This is an invasionof protected employee rights.Respondent argues that its conduct was warranted be-cause Morgheim's conduct occurred in the presence ofother employees and tended to undercut Metcalfs au-thority as foreman. I do not find this sufficient justifica-tion for Respondent's conduct. Morgheim's conduct wasnot the opprobrious type which would so warrant his re-moval from the protection of the Act. Heated, and some-times obscene, exchanges are not uncommon among con-struction workers and, in an industry where a foremanmight be a foreman today and a rank-and-file employeetomorrow, conversations between foreman and employeeare apt to be conducted on the same level as that be-tween employee and employee. His postdischarge con-duct, of course, was provoked by his discharge.In all of the circumstances, I find that Morgheim wasdischarged in violation of Section 8(a)(1) and (3) of theAct.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging Reuben Morgheim because, in thecourse of his attempt to implement the collective-bar-gaining agreement, he expressed his intent to file intraun-ion charges against his foreman for violating said agree-ment, Respondent has violated Section 8(a)(1) and (3) ofthe Act.4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) and(3) of the Act, I shall recommend that Respondent ceaseand desist therefrom and take certain affirmative actionin order to effectuate the policies of the Act.Having found that Respondent discharged ReubenMorgheim in violation of Section 8(aX1) and (3) of theAct, it is recommended that Respondent offer him imme-diate and full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalent positionwithout prejudice to his seniority or other rights andprivileges. It is further recommended that Respondentmake Morgheim whole for any loss of pay he may havesuffered as a result of the discrimination against him bypayment to him of a sum of money equal to that whichhe would have earned as wages during the period fromthe date of his discharge to the date on which Respond-ent offers him reinstatement less his net earnings, if any,during the said period with interest. Backpay is to becomputed in the manner set forth in F W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpo-ration, 231 NLRB 651 (1977).7Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDERSThe Respondent, Babcock & Wilcox Company, d/b/aB & W Construction, Lakewood, Colorado, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating against itsemployees because of their union or other protected con-certed activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights protected by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Reuben Morgheirn immediate and full rein-statement to his former or substantially equivalent joband make him whole for any loss of earnings he mayhave suffered by reason of Respondent's discriminationagainst him in the manner and to the extent set forth inthe section here entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records and reports, social security paymentrecords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due and the right of reinstatement under the terms ofthis recommended Order.(c) Post at its Laramie River Power Station Projectnear Wheatland, Wyoming, copies of the attached noticemarked "Appendix."9Copies of said notice, on formsprovided by the Regional Director for Region 27, afterbeing duly signed by Respondent's representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.7 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).a In the event no exceptions are filed as provided by Sec. 102.46 of theRules Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.9 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."409 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Notify the Regional Director for Region 27, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties were represented bytheir attorneys and afforded the opportunity to presentevidence in support of their respective positions, it hasbeen found that we have violated the National LaborRelations Act in certain respects and we have been or-dered to post this notice and to carry out its terms.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a representa-tive of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.Accordingly, we give you these assurances:WE WILL NOT discharge, or otherwise discrimi-nate against, our employees because of their unionor other protected concerted activities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of rights guaranteed in the Act.WE WILL offer Reuben Morgheim immediate andfull reinstatement to his former or substantiallyequivalent job and WE WILL make him whole forany loss of earnings he may have suffered by reasonof our discrimination against him plus interest.BABCOCK & WILCOX COMPANY D/B/A B &W CONSTRUCTION COMPANY410